Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed November 17th 2021 has been entered. Claims 1-6 and 8-21 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 12th, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (US 2009/0307959).
Regarding claim 1, Hughes teaches a fishing lure (fig. 1, element 10) comprising: a body (fig. 7, a single element 20) having a first end and a second end (see annotated figure below); and at least one strip of fabric (fig. 6, element 12) that extends through the body; and a strand (the strip of fabric includes a variety of strands) embedded within the body (fig. 7, element 20) and extending from the first end to the second end of the body (see annotated figure below).

    PNG
    media_image1.png
    507
    590
    media_image1.png
    Greyscale

Regarding claim 2, Hughes teaches the body is made of a plastisol material (paragraph 0020-plastisol is a “plastic material”).
Regarding claim 3, Hughes teaches the body has a tapered cylindrical shape (fig. 7, element 20)
Regarding claim 4, Hughes teaches the at least one strip of fabric extends along a length of the body (fig. 7, element 20 & fig. 6, element 12).
Regarding claim 5, Hughes teaches the strip of fabric is positioned at a midpoint of the body (fig. 6, element 12, & fig. 7, element 20).
Regarding claim 6, Hughes teaches at least two strips of fabric positioned in parallel spaced relation along a length of the body (page. 2, col. 2, lines 2-3, fig. 9, elements 38).
Regarding claim 8, Hughes teaches the ends of the strands are bound by adhesive that forms a stop (page 2, paragraph 0031 & fig. 3, element 44).
Regarding claim 9, Hughes teaches a body (fig. 7, a single element 20) having a first end and a second end (see annotated figure above); and a strand (fig. 6, element 12) embedded within the body that extends from the first end to the second end of the body (fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Coniglio (US 9615553).
Regarding claim 10, Hughes teaches a body having a first end and a second end (see annotated figure above), wherein the body has a tapered cylindrical shape (figs. 5 and 6, element 20) and comprises a soft, flexible plastisol material (paragraph 0020-plastisol is a “plastic material”); a first strip of fabric extending through the body (fig. 9, element 38); a first strand (fig. 6, element 12) embedded within the body that extends from the first end to the second end of the body (see annotated figure above).
Hughes fails to teach a plurality of ribs extending around an outside of the body; and wherein the fishing lure is configured to receive a hook through the body and the first strip of fabric. 
Coniglio teaches a plurality of ribs (figs. 22 and 23, element 122) extending around an outside of the body (fig. 22, element 111); and wherein the fishing lure is configured to receive a hook (fig. 23, element 120) through the body (fig. 23, element 111) and the first strip of fabric (fig. 2, element 6) .
It would have been prima facie obvious before the effective filing date of the claimed invention to have incorporated the teachings of Hughes with Coniglio. Doing so would have allowed for a variety 
Regarding claim 11, Hughes, as modified, teaches the body has a tapered cylindrical shape (Hughes-fig. 6, element 20).
Regarding claim 12, Hughes, as modified, teaches the body comprises a soft, flexible plastisol material (Hughes-paragraph 0020-plastisol is a “plastic material”).
Regarding claim 13, Hughes, as modified, teaches the first strip of fabric is positioned at a midpoint of the body (Hughes-fig. 6, elements 12 and 20).
Regarding claim 14, Hughes, as modified, teaches a second strip of fabric (Coniglio-fig.2, element 6) extending through the body (Coniglio-fig. 2, element 10).
Regarding claim 15, Hughes, as modified, teaches the first strip of fabric (Hughes-fig.9, element 38) and the second strip of fabric (Coniglio-fig. 3, element 6) are positioned in parallel relation along a length of the body (Hughes-fig. 7, element 20).
Regarding claim 16, Hughes, as modified, teaches a second strand (Coniglio-fig. 4, element 16) embedded within the body (Coniglio-fig. 4, element 13) that extends from the first end to the second end of the body.
Regarding claim 17, Hughes, as modified, teaches the first strand (Hughes-fig. 9, element 38) and the second strand (Coniglio-fig. 4, element 16) are secured together at the first end and the second end of the body (Coniglio-fig. 4, element 13).
Regarding claim 18, Hughes, as modified, teaches the first strand and the second strand are secured to the body by an adhesive at the first and the second end of the body (Hughes-per paragraph 0038, elements 14 are stuck together using adhesive; since a single element 20 is the body adhesive 
Regarding claim 19, Hughes, as modified, teaches the first strand and the second strand are secured to the body by an adhesive at the first and the second end of the body (Hughes-per paragraph 0038, elements 14 are stuck together using adhesive; since a single element 20 is the body adhesive would be at both the first and second end of the body [see annotated figure above], and would therefore secure both strands when Hughes and Coniglio are combined).
Regarding claim 21, Hughes, as modified, teaches the first strand and the second strand is made of nylon (Hughes-paragraph 0029).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over obviousness. Through routine experimentation and testing, the user would have found that the most effective way of forming the adhesive would be in a ball shape. Doing so would allow the adhesive to thoroughly attach to both the strand and the body.

Response to Arguments
Applicant's arguments filed November 17th, 2021 have been fully considered but they are not persuasive. The applicant fails to consider the claims in view of the prior art, and, therefore, renders the argument unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644